 Case 1:19-cv-01654-RGA Document 12 Filed 01/22/20 Page 1 of 2 PageID #: 96




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

SYMBOLOGY INNOVATIONS LLC,                           )
                                                     ) C.A. No. 1:19-cv-01654-RGA
               Plaintiff,                            )
                                                     )
       v.                                            ) TRIAL BY JURY DEMANDED
                                                     )
MONDELEZ GLOBAL LLC,                                 )
                                                     )
               Defendant.                            )
                                                     )

                          UNOPPOSED MOTION TO STAY
                   ALL DEADLINES AND NOTICE OF SETTLEMENT


       Plaintiff Symbology Innovations LLC, by and through undersigned counsel and subject

to the approval of this Court, hereby files this Unopposed Motion to Stay All Deadlines and

Notice of Settlement, and in support thereof, respectfully shows the Court as follows:

       All matters in controversy between Plaintiff and Defendant Mondelez Global LLC have

been settled in principle. The parties are in the process of memorializing the terms of a written

settlement agreement. The parties anticipate that they will be able to perform such terms within

sixty (60) days. Accordingly, Plaintiff respectfully requests that the Court grant a stay of the

proceedings between the parties, including all deadlines, until March 23, 2020. Defendant is

unopposed to the relief requested herein.

       Good cause exists for granting this Unopposed Motion, as set forth above. The motion is

not filed for purposes of delay but so that justice may be served.

                             CERTIFICATE OF CONFERENCE

       The undersigned certifies that counsel for Plaintiff conferred with Defendant about the

issues presented here. Defendant indicated that it was not opposed to the relief sought herein.



                                                 1
 Case 1:19-cv-01654-RGA Document 12 Filed 01/22/20 Page 2 of 2 PageID #: 97




Dated: January 22, 2020
                                    By: /s/Stamatios Stamoulis
                                        Stamatios Stamoulis
                                        Stamoulis & Weinblatt LLC
                                        800 N. West Street, Third Floor
                                        Wilmington, Delaware 19801
                                        Tel: (302) 999-1540
                                        Email: stamoulis@swdelaw.com


                                         Together with:

                                         Sand, Sebolt & Wernow Co., LPA
                                         Howard L. Wernow
                                         (Pro Hac Vice)
                                         Aegis Tower – Suite 1100
                                         4940 Munson Street, N.W.
                                         Canton, Ohio 44718
                                         Tel: (330) 244-1174
                                         Email: wernow@sswip.com

                                         Symbology Innovations LLC



       SO ORDERED this _________ day of ____________________, 2020



                                             ____________________________________
                                              United States District Court Judge




                                         2
